NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 04 December 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 4 has been cancelled.
Claims 1-3 and 5-16 are currently pending and considered below.

	Reasons for Allowance
Claims 1-3 and 5-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a pipe exercise device in combination with all of the structural and functional limitations, and further comprising an elongated member with an outer shell, a hollow interior, an open end, and a sealed end, the hollow interior configured to receive items therein, the open end in communication with the hollow interior, an end cap configured to seal the open end, and a plurality of handles consisting of a first handle, a second handle and a third handle, the first handle and the second handle being disposed on a first side of the elongated member, the third handle being disposed on a second side of the elongated member, and the first handle, second handle, and third handle being parallel in alignment.
The closest prior art of record to Jones (US Patent No. 8727951) teaches a pipe exercise device (100) including an elongated member with an outer shell (102), a hollow interior (interior baffles), an open end (112), and a sealed end, the hollow interior configured to receive items therein and the open end in communication with the hollow interior (Col. 2 lines 20-22), an end cap (108) configured to seal the open end, and a plurality of handles (106 and 202), but fails to teach the plurality of handles consisting of a first handle, a second handle, and a third handle, the 
The closest prior art of record to Peyton (US Patent No. 10343009) teaches a pipe exercise device (Fig. 1) including an elongated member with an outer shell (12, 13, 24), a hollow interior (22), an open end and a sealed end (Col. 3 lines 14-17), the hollow interior configured to receive items therein (Col. 4 lines 13-14), the open end in communication with the hollow interior (Fig. 2), an end cap (20, 21, 25) configured to seal the open end, and a plurality of handles (11, 14, 15, 16), but fails to teach the plurality of handles consisting of a first handle, a second handle, and a third handle, the first handle and the second handle being disposed on a first side of the elongated member, the third handle being disposed on a second side of the elongated member, and the first handle, second handle, and third handle being parallel in alignment. Instead, Peyton teaches five handles total on the elongated member, two handles (14) and a handle (15) being positioned on a first side of the elongated member perpendicular in alignment with one another, and two handles (16) being positioned on a second side of the elongated member that are parallel in alignment with the handle (15) on the first side but perpendicular in alignment with the two handles (14) on the first side.
The closest prior art to Viglione (US Publication 20180161618) teaches a pipe exercise device (10) including an elongated member (12) with an outer shell, two opposite ends (14, 16) that are configured to receive weight components (18), and at least one main handle (34) consisting of a first handle, a second handle and a third handle, the first handle and the second handle being disposed on a first side of the elongated member, the third handle being disposed on a second side of the elongated member, and the first handle, second handle, and third handle being parallel in alignment. Instead, the main handles (34) are placed in respective apertures (24 or 26) by handle components (28) such that main handles are arranged pairwise (Fig. 2 shows two main handles on a first side and Fig. 3 shows four main handles on a second side) for the device to be used for barbell-type exercises, and further teaches the main handles being placed in various angular positions to facilitate varying grips by the user.	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784